DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itoh et al. USPG Pub No.: US 2020/0387197. 
Regarding Claim 19, Itoh teaches a system, comprising: 
a pair of elongate magnets (35 and 36) having co-axial and opposite magnetic axes (see figure 3). 
a Hall effect sensor (14) configured to sense magnetic fields along a sensing axis (seen in figure 3); and, 
that is perpendicular to the magnetic axes of the pair of elongate magnets to determine whether the pair of elongate magnets are above or below the Hall effect sensor (see figure 3).
Regarding Claim 20, Ho teaches the system of claim 19, wherein the system comprises first and second thickness-constrained devices (display device 10 and base device 20 connected at a hinge as seen in figure 2) and wherein the Hall effect sensor is positioned in the first device (figure 3, hall sensor is in device 10, the display device) and the pair of elongate magnets are positioned in the second device (elongate magnets 35 and 36 are positioned in the second device, the base device 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. USPG Pub No.: US 2020/0387197 in view of Ho USPG Pub. No.: US 2009/0051174.
Regarding Claim 11, Itoh teaches a system (see figures 1-3), comprising: 
a device (1) having: 
a housing having a first surface and a second surface on opposite sides (10a and 10b respectively) that define a constrained thickness (seen in figure 3), 
a Hall effect sensor (see figure 3, 14 and [0044]) within the housing and having a sensing axis (the hall sensor is not in this housing but in the device accessory housing.  This reference teaches the magnet being in the device housing instead; see Ho teaching below), and control circuitry within the housing configured to determine if a device accessory (10 can be considered a device accessory, as it is a display to the computer device) is proximate to the first surface or the second surface of the device based on output of the Hall effect sensor (seen in figure 3, if the hall sensor of the accessory and the magnet of the device were switched); and, 
the device accessory comprising a pair of opposing and co-axially arranged magnets that when positioned perpendicularly to the sensing axis can be sensed by the Hall effect sensor to determine whether the pair of opposing and co-axially arranged magnets are proximate to the first or the second surface the housing (see figure 3, in which 35 and 36 are the coaxially arranged magnets that are used to 
Ho teaches a Hall effect sensor within the housing and the device accessory comprising a pair of opposing and co-axially arranged magnets (see figure 2 in which 28 is the hall sensor located inside the housing of the device and 14 and 16 are the magnets located within the accessory housing).  It would have been obvious to one of ordinary skill in the art at the time of filing to have rearranged the components of Itoh in the manner of Ho in order to streamline the connection between the sensed signal of the hall sensor and the electronic hardware also located within the computer housing (see Ho [0022] and figure 2). 
Regarding Claim 12, Itoh, as applied above, teaches the system of claim 11, wherein the device accessory comprises a keypad, a trackpad, or a game controller (see [0026] in which the display is a touch screen).  
Regarding Claim 13, Itoh teaches the system of claim 11, as applied above, wherein the first surface and the second surface of the housing are substantially parallel and wherein the thickness is measured between and perpendicular to the first and second surfaces (seen in figure 2).
Regarding Claim 14, Itoh teaches the system of claim 13, wherein the sensing axis is perpendicular to the first and second surfaces (seen in figure 3).
Regarding Claim 15, Itoh teaches the system of claim 14, wherein when the device accessory is positioned against the first surface or the second surface, an axis passing through North and South poles of both magnets of the pair of coaxially arranged magnets is parallel to the first and second surfaces (seen in figure 3).
Regarding Claim 16, Ho, as applied above, teaches wherein the Hall effect sensor occupies all of the constrained thickness within the housing (seen in figure 2 in which the sensor is within the defined thickness of the device).
Regarding Claim 17, Itoh teaches the system of claim 11, wherein the control circuitry can distinguish when the accessory is within a defined range of rotation of the first surface or the second surface based on the output from the Hall effect sensor (seen in figure 3). 
Regarding Claim 18, Itoh teaches the device of claim 17, wherein the open orientation comprises a range from 350 degrees of angle to 360 degrees of angle between the second major surface of the first portion and the second major surface of the second portion (see figure 3). 
Allowable Subject Matter
Claim 1-10 allowed.  The following is a statement of reasons for the indication of allowable subject matter:
RE Claim 1, the prior art of record does not disclose or suggest “a Hall effect sensor positioned between the pair of major surfaces of the second portion and configured to sense whether the first and second portions are in the closed orientation, the open orientation, or the intermediate orientation based on magnetic field lines of the first and second elongate magnets,” in combination with the other claim limitations.  Claims 2-9 depend from base Claim 1, and therefore these claims are also allowed.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852